Citation Nr: 0217477	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased rating for non-organic brain 
syndrome (non-OBS), currently evaluated as 50 percent 
disabling.  

(The issue of whether the apportionment of the veteran's 
service-connected disability benefits was proper will be the 
subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from November 1964 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

REMAND

The veteran perfected an appeal from a January 1999 rating 
action which, in pertinent part, denied service connection 
for tinnitus and which granted an increase from a 30 percent 
disability rating for non-OBS to 50 percent.  In his 
original VA Form 9 in May 1999 he declined the opportunity 
to testify at a Board hearing but in VA Form 9 in July 2000 
he requested a hearing at the RO before a Member of the 
Board.  In an August 2000 letter the RO informed the veteran 
that he had been placed on the list of those who desired a 
travel board hearing.  In a letter received in September 
2000 he canceled his travel board hearing.  

Subsequently, an RO letter to the veteran in October 2000 
informed him that he was scheduled for a travel board 
hearing on November 7, 2001.  A Report of Contact dated 
October 17, 2001, reflects that in a telephone conversation 
the veteran indicated that he could not attend the scheduled 
travel board hearing but wished to be "considered/scheduled" 
for a travel board hearing the following spring.  It was 
also indicated that he was to send a follow-up letter with 
his temporary address in Florida but a subsequent 
handwritten notation reflects that no such letter was 
received as well as that the scheduling of a travel board 
hearing in November 2001 was in error and contrary to the 
September 2000 cancellation of a previous request for a 
travel board hearing.  

While it is clear that the veteran did cancel a travel board 
hearing, the most recent information of record indicates 
that he desires the hearing to be rescheduled.

In addition, before the case was forwarded to the Board, he 
requested that he be provided a hearing before a Decision 
Review Officer.  

Neither of the requested hearings has been provided.

In view of the foregoing, this case must be returned to the 
RO so that a hearing before a Decision Review Officer and a 
Travel Board hearing can be scheduled.  Accordingly, this 
case is REMANDED to the RO for the following: 

The veteran should be scheduled for a 
hearing before a Decision Review Officer 
and, if the benefits sought are not 
granted to the veteran's satisfaction, 
he should be scheduled for a Travel 
Board hearing.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand the Board intimates no opinion as to 
any ultimate outcome warranted in this case.  The appellant 
need take no action until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


